DETAILED ACTION
Election/Restrictions
1.	Applicant's election without traverse of Group II, claims 7-9, drawn to a process of preparing a pharmaceutical composition, and the pharmaceutical additive mannitol, in the reply filed on April 28, 2022, is acknowledged with appreciation.  
2.	Claims 1-6 (Group I) and 10 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statements (IDS), submitted August 24, 2020, January 19, 2021, February 10, 2021, March 2, 2021, July 12, 2021, September 22, 2021 , October 12, 2021, November 30, 2021 and June 7, 2022, are in compliance with the provisions of 37 CFR 1.97, and have been considered by the Examiner.  Please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al., U.S. 20140371196 A1, further in view of Nakai (1988) and Okumura et al., U.S. 20100278930 A1.
	Claim 7 is directed to a process of preparing a stable pharmaceutical composition intended for oral administration comprising (1) mixing 6-ethyl-3 -({3-methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin-1-yl]-phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)pyrazine-2-carboxamide or a pharmaceutically acceptable salt thereof with an additive capable of controlling water content in a formulation  (more specifically mannitol), (2) granulating the mixture so that the proportion of crystals of 6-ethyl-3 -({3-methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin-1-yl]-phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)pyrazine-2-carboxamide or a pharmaceutically acceptable salt thereof is 60% or more with respect to the total amount of 6-ethyl-3 -({3-methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin-1-yl]-phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)pyrazine-2-carboxamide or a pharmaceutically acceptable salt thereof, and (3) compression-molding the granulated product. Claim 9 is drawn to the process of claim 7, and further limits the pharmaceutical additive capable of controlling the water content to a sugar and/or sugar alcohols.

Shimada et al. teach a stable pharmaceutical composition comprising a compound of formula (I), specifically naming Applicant’s recited compound: 6-ethyl-3 -({3-methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin-1-yl]phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)pyrazine-2-carboxamide, (paragraph [0255]; and page 140, Table 157, compound 547). Shimada et al. discuss crystalline forms (paragraph [0280]).  Shimada et al. discuss the preparation of solid compositions for oral administration, specifically naming mannitol (a sugar alcohol) as a preferred excipient, wherein “one or more active ingredients are mixed with at least one inert excipient, for example, lactose, mannitol… or the like,” (paragraph [0338]), line 4).
	As such, Shimada et al. generically teach the preparation of a solid composition for oral administration, but differ from Applicant’s recited process in step (2) granulating the mixture so that the composition contains at least 60% crystalline content of Applicant’s instant compound, and step (3) compression-molding the granulated product.
	Yet, Nakai teaches that properties of pharmaceutical crystalline drugs may change over time, for example during storage, and that the change will affect the physical and chemical stability of said drug as well as affecting the biological activity and medicinal effect (page 1).  Nakai teaches that it is desirable to provide storage stable pharmaceutical compositions in which the generation of related substances is inhibited during storage of said composition.  Nakai discuss that a decrease in crystallinity of a pharmaceutical reflects a decrease of stability, and therefore a decrease in biological availability and medicinal effect, of said pharmaceutical composition, (pages 2 and 12); thus a skilled artisan seeking to prepare a more stable pharmaceutical composition would desire an increase in crystallinity in said composition.
	Okumura et al. teach a process of preparing a solid pharmaceutical composition for oral administration having improved storage stability, comprising the steps of granulating a composition containing a sugar alcohol, specifically naming mannitol, by an agitation granulation method, and compression-molding the obtained granulation product (paragraph [0023]:[9]).
Therefore, one of ordinary skill in the art would be motivated to optimize the proportion of crystalline 6-ethyl-3-({3-methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin-1-yl]phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)pyrazine-2-carboxamide in a process of preparing said compound in a solid pharmaceutical composition, in order to provide the most stable form of said composition, by replicating the known process taught by Okumura et al., to reach specific crystalline modifications, which is considered well within the competence level of a skilled artisan.  
It would be obvious to one skilled in the art to optimize the purity and stability of a pharmaceutical crystalline substance by increasing the crystallinity, as guided by Nakai, wherein attempting such modifications is considered a conventional variation of a crystalline form and not distinguishing characteristics per se. Consequently, one would be motivated to prepare a more stable pharmaceutical composition comprising 6-ethyl-3 -({3-methoxy-4-[4-(4-methyl-piperazin-1-yl)piperidin-1-yl]phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)-pyrazine-2-carboxamide, and one would expect that employing a higher crystallinity of 6-ethyl-3 -({3-methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin-1-yl]phenyl}amino)-5-(tetrahydro-2H-pyran-4-ylamino)pyrazine-2-carboxamide, i.e., 60% or higher as taught by Nakai, would be successful for preparing the most stable pharmaceutical composition form for oral administration.
As such, claims 7 and 9 are prima facie obvious.

Claim 8 is drawn to the process of claim 7, and further limits wherein the granulation is carried out at a water content of the granulated product of 30% or less.
Regarding claim 8, the optimization of result effect parameters, in this case the amount of pharmaceutical additive versus water content in the formulation, is obvious as being within the skill of the artisan.  The optimization of known effective amounts of known agents to be administered, in this case an additive to control water content, is considered well within the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.   It is also noted that" [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.” 
	As such, claim 8 is prima facie obvious.

Conclusion
13.	In conclusion, claims 1-10 are pending in the application. Claims 1-6 and 10 are withdrawn from consideration as directed to nonelected inventions. Clams 7-9 are currently rejected.  No claim is presently allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        



/CRAIG D RICCI/Primary Examiner, Art Unit 1611